State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: June 30, 2016                       107352
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

KEVIN P. WILLIAMS,
                    Appellant.
________________________________


Calendar Date:    June 1, 2016

Before:    Peters, P.J., Garry, Rose, Mulvey and Aarons, JJ.

                               __________


     Donna C. Chin, Ithaca, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Jordan J.
Yorke of counsel), for respondent.

                               __________


Rose, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered December 22, 2014, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a weapon in the second degree.

      Defendant pleaded guilty to criminal possession of a weapon
in the second degree in full satisfaction of a two-count
indictment. He was thereafter sentenced, as a second felony
offender, to six years in prison to be followed by five years of
postrelease supervision. Defendant now appeals.

      We affirm. Defendant's contention that he was denied the
effective assistance of counsel is unpreserved for our review
inasmuch as the record does not reflect that he made an
                              -2-                  107352

appropriate motion to withdraw his plea or vacate the judgment of
conviction (see People v Jenkins, 130 AD3d 1091, 1091 [2015];
People v Wilson, 126 AD3d 1143, 1143 [2015], lv denied 25 NY3d
1078 [2015]). Further, we reject defendant's contention that his
sentence is harsh and excessive. Given defendant's criminal
history and the fact that the sentence imposed was well below the
maximum sentence that defendant could have received, we discern
no extraordinary circumstances or abuse of discretion warranting
a modification of the sentence (see People v Mosley, 87 AD3d
1179, 1179 [2011]; People v McPherson, 76 AD3d 1117, 1117
[2010]).

     Peters, P.J., Garry, Mulvey and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court